 MONTGOMERY WARD & CO.369Montgomery Ward&Co., IncorporatedandState and CountyChauffeurs,Warehousemen and Allied Workers, Local UnionNo. 382, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases 3-C A-2311, 2379, and 2516.December 27,1966DECISION AND ORDEROn February 14, 1966, Trial Examiner George A. Downing issuedhisDecision in the above-entitled consolidated proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desisttherefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, the General Counseland the Charging Party filed exceptions to the Decision and support-ing briefs, to which the Respondent filed an answering brief. TheRespondent also filed cross-exceptions to the Decision and a support-ing brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following addition.We find no merit in Respondent's contention to the effect that itsfailure to discharge employees who had not complied with the union-security provision of the contract was a mere breach of contract andnot a violation of Section 8(a) (5). Considering Respondent's con-duct here, in context with other of its actions vis-a-vis the Union, itis apparent to us that Respondent was endeavoring to undermine theUnion's status as bargaining representative. It is clear that Respond-ent by this conduct was not discharging its bargaining obligationsimposed by Section 8(a) (5) of the Act, and we so find.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis consolidated proceeding under Section 10(b) of the National Labor Rela-tionsAct was heard before Trial Examiner George A. Downing in Rome, New162 NLRB No. 38.264-047-67-vol. 16 2-2 5 370DECISIONSOF NATIONALLABOR RELATIONS BOARDYork, on October 19 and 20, 1965, pursuant to due notice. The complaint whichwas issued on July 30, 1965, on charges dated March 24 and June 11, 1964, andFebruary 2, 1965, alleged in substance that Respondent engaged in unfair laborpractices proscribed by Section 8(a)(1) and (5) of the Act by various specified actsof interference, restraint, and coercion in October and November 1963, in Februaryand May 1964, and on January 12, 1965, and by refusing to bargain in specifiedrespects on and after May 18, 1964, with the Union as a collective-bargaining rep-resentative of its employees in an appropriate unit. Respondent answered denyingthe unfair labor practices.Upon the entire record in the case and from my observation of the witnesses Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondentis an Illinoiscorporation with its principal office and place of businessat Chicago,Illinois.It operates various retail stores, mail order houses, and catalogstores in the State of New York and in other States, in which it is engaged in thesale and distribution of merchandise and related products. It formerly operated atRome, New York, a retail store located at 120 East Dominick Street, which ceasedoperations on or about November 6, 1963, and thereafter it operated a store locatedon Black River Boulevard in the Mohawk Acres Shopping Center. Only the Romestores are involved in this proceeding. In the course and conduct of its said opera-tions,Respondent sells and distributes annually products whose gross value exceeds$1 million,and Respondent receives annually directly from points outside the Stateof New York goods valued in excess of $50,000. Respondent is therefore engaged incommerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Charging ,Union is a labor organization within the meaning of Section 2(5)of the Act.III.THEUNFAIR LABOR PRACTICESA. The issuesThe 8(a)(1) issues herein concern the legality of a statement attributed to Assist-ant Store Manager Wayne Sherman in October 1963,a speech to employees madeby Regional Personnel Manager Mileford E. Jacobson on November 14, 1963, thepromulgation and enforcement of a no-solicitation rule on February 28 andMarch 6,1964,a notice to employees on May 18,1964, concerning Respondent'sfailure to remit to the Union,dues which it had deducted under authorizations fromthe employees,and the alleged repudiation of a settlement agreement by a notice toemployees posted on January 12, 1965.The refusal-to-bargain issues under Section 8(a) (5) concern Respondent's allegedunilateral changing of existing terms and conditions of employment by refusing totransmit to the Union,dues and initiation fees required to be checked off under vol-untary authorizations of the employees, by refusing to discharge upon the Union'sdemands various employees who failed to become members of the Union as requiredby union-shop provisions of the contract,and by discontinuing a practice of permit-ting employees to make purchases at a 15-percent discount on a designated day oncea year.The refusal-to-bargain issues depend preliminarily on the resolution of a questionconcerning the validity of a Board order which granted the Union's motion toamend the unit description of earlier certifications of theUnion.Also in issue is thequestion whether Respondent engaged in unfair labor practices subsequent to a set-tlement agreement in Cases3-CA-2311 and 3-CA-2379,which were serious enoughto warrant setting aside the agreement and making findings on the earlier conduct.'iAs I find for reasons hereinafter stated that Respondent breached the settlement agree-ment which the Regional Director approved on December 16, 1964, my findings hereinwill include the earlier as well as the later conduct. SeeBaltimore Luggage Company,126NLRB 1204, 1208, 1211, and cases cited at page 1208It is also to be noted that the Board recently overruledLarrance Tank Corporation, 94NLRB 352, holding inNorthern California District Council of Hodcarriera,154 NLRB 1384,that presettlement conduct may be considered In any case as background evidence establish-Ing themotive or objectof a respondentin Its postsettlementactivities. MONTGOMERY WARD & CO.371As much of the background herein relates directly to the validity of the Board'samendment of the certification, itself an important threshold issue to resolution ofother main issues, we begin appropriately with the facts which preceded the amend-ment and with Respondent's attacks on its validity.B. Background; the amendment of the certificationPursuant to a stipulated consent election conducted on April 3, 1958, Case3-RC-1977, the Charging Union was certified by the Board on April 10, 1958, asthe collective-bargaining agent of all employees in Respondent's Rome Store, withcertain exclusions. On June 12, 1958, the Company and the Union entered into abargaining agreement covering said employees, said agreement having anexpirationdate of June 1, 1963. Thereafter pursuant to a further stipulated consent electionconducted on February 24, 1961, Case 3-RD-174, the Union was recertified onMarch 3, 1961, as the representative of the employees in thesame unit.On June 1,1963, the Union and the Company entered into a collective-bargaining agreementcovering the same employees,saidcontract having an expiration date of August 1,1967.On or about November 20, 1963, the Union filed with the Board a motion toamend certification in which it recited the former certifications and the contractssubsequently entered into and in which it represented that on or about November 6,1963,Respondent ceased operating its retail store on East Dominick Street andbegan identical operations at a new store at the Mohawk Acres Shopping Center,some 2 miles from the former store, with all of the employees from the formerstore.The motion sought an amended unit description to cover employees at thenew store with thesame exclusionsas formerly.Respondent answered by letter of December 20, opposing the motion but admit-ting the factsconcerningthe certifications and the collective-bargaining agreements.The letter continued as follows:Prior to November 6, 1963, the employer operated a relativelysmall retailstore in Rome, New York. The store had forty-six basic employeesin an areaof 28,623 square feet of space and had a yearlysalesvolume of $1,156,360.In fact, on February 24, 1961, a Decertification election was held at the storein which forty-six employees voted.'The Unionwas re-certified.Subsequent to November 6, 1963, the Company closed the small store andopened a very large new store as part of the Company'sexpansion program.The new store is located several miles from the closedstore in aShoppingCenter. 'However, it contains one hundred eighty five basic employees in anarea of over 80,000 square feet of space, and has an expected volume ofbetween four and five million dollars per year. In addition, approximately adozen of the employees of the old store, who were in the Bargaining Unit,have been promoted and are now Supervisory Employees within themeaningof the National Labor Relations Act.Because of the changed character of the operation and the greatincreasein new employees, the Company declined to recognize the union as the major-ity representative of the employees at the newlocation.The Company believes that the question of the Motion to Amend Certifica-tion, if said motion is not dismissed outright by the Board, should be referredto the Regional Director of the Third Region, and that a hearing should beheld for the taking of such evidenceas isnecessary to determine the issue .. .On February 6, 1964, the Board entered its order in which it recited the gist ofthe Union's representations and in which it summarized the Employer's oppositionas follows:By letter of December 20, 1963, the Employer filed opposition to theUnion's motion to amend the certification, alleging that the store in the newlocation is much larger and that approximately a dozen employees of the oldstore have been promoted and are now supervisory employees. The Employerrequested either dismissal of the motion or a hearing.The Board granted the Union's motion to amend the certification,adding a state-ment that its action was not to be construed as a recertification.Conceding at the hearing herein that nothing haschanged sinceNovember 20,1963, which would affect the makeup or the constituency of the unit,Respondentmade the following offer of proof directedagainst the Board's action in permittingthe Amendmentof the Certification. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Rome, New York, store, located on Dominick Street, Rome, New York,had 46 employees. The only supervisory employees at the store were thestore man-ager and the assistant store manager. The sales per year at the Dominick Streetstorewere approximately $1,156,360. The store had approximately 17,000 squarefeet of sales area. The new store at the Mohawk Shopping Center had 185 basicemployees. It opened as of October 22, 1963. It had 262 employees, approximately30 of whom were supervisors. Shortly thereafter the total employment at Mohawkwas up over 300 employees, exclusive of supervisors. The Mohawk Shopping Centerstore contained approximately 80,000 square feet. The store on Dominick Streetwas a limited department store. The store in Mohawk Shopping Center was a full-line department store. In addition to the departments of the Dominick store, therewere added a department for junior fashions, a department for gift wares, a depart-ment for cosmetics, a department for candy, a department for commercial trucktires,a department of photographic equipment, a snack bar, and a complete autoservice facility with eight bays providing complete automotive service. The locationof the Mohawk Shopping Center was outside the city limits of Rome and approxi-mately 2 miles from the oldstore.2As is apparent, Respondent's offer of proof presented nothing which differed insubstancefrom the facts asserted in its opposition filed with the Board. Or were itassumed,argnendo,that the minor particularization which were added were mat-ters of substance, Respondent made no representation that the facts were unknownor unavailable when it filed its opposition, and, indeed, it freely stipulated at thehearing that nothing new occurred after the Union'smotionwas filed.Under those circumstances the general rule is applicable that absent newly dis-covered evidence,unit issuesraised and determined in a prior representation pro-ceeding may not be relitigated in the complaintproceeding,Capital Bakers, Inc.,148 NLRB 438, 442, and cases there cited; and thus the Trial Examiner is bound,insofaras the offer of proof is concerned, by the Board's Orderamending thecertification.In addition Respondent offered, without objection, otherevidencerecited belowconcerning a prior understandingwith the Union which was apparentlyaimed atattackingthe Union's actionin seekingthe amendment, though the precise relevancyis not made clear in Respondent'sbrief.-Negotiations were conducted in 1963 betweenRespondentand Teamsters' Mont-gomery Ward Council,an organizationof all Teamsters'unions,some 60 to 65 innumber, which had contracts with Respondent. The chiefspokesmanfor the Councilwas its chairman, Donald Peters, who also held a power of attorney from Local382, and Respondent's chief spokesmanwas itsattorney and labor relations direc-tor,Richard C. Scheidt. Some time prior to October-November,agreement wasreached concerning the positions of the parties in cases where the union repre-sented employees in a store being closed and where a newstorewas being opened.That agreement was that if the complement of the new store increased up to threetimes, the current contract would automatically apply. If the increase went beyondfive- or six-fold, the union would be recognized only on certification following anelection. In the area between three- and five-fold the contract would apply on proofof the Union's majority through a card check.Being awareof the plannedclosingof the Rome store, the Union here endeavored over a period of time to demonstratemajority status by furnishing cards, apparently conceding, as Respondent contends,that the complement of the new store would fall within the three to five range.Whether the Union was successful in establishing a majority was a matter indispute under the testimony of Peters and Scheidt, both of whom were called asRespondent's witnesses. Peters testified that there were several meetings on thematter and that finally when the list of employees was "boiled down," the Unionhad a majority of 19. He testified, however, he was informed by the Companythat it had to withdraw from the agreement at that store because of certain thingshappening within the Company and that it could not agree to a card check. Petersdid not advise Scheidt later of the Union's intention to seek an amendment of thecertification from the Board and the matter was actually initiated by the attorneysof the local union.2 Respondent also requested the Examiner,as a part of its offer,to take official noticeof Case 17-CA-1677,previously pending in the Board'sRegional Office in KansasCity, inwhich the factors present were allegedly the same as at Rome and in which the RegionalDirector ultimately dismissed the charge after investigation reciting that as "there is in-sufficient evidence of violation,further proceedings'are not warranted at this time MONTGOMERY WARD & CO.373Scheidt testified that a few days after October 29, Peters informed him the Unionwas attempting to get more cards signed by the employees at Rome and wouldpresent them at some future (unspecified) date. Prior to that time Scheidt hadobtained from Store Manager Gallup under date of October 22, a list of employeeswho had been hired to work at the new store. Scheidt's assistant, Charles F. Russ,Jr.,made on October 29 a check of union cards against the list and reported theresults to Scheidt along with information that Peters represented that 12 additionalcards were being forwarded.Scheidt testified that based on the foregoing and onhis own further analysis of the records he concluded that the Union did not havea majority though he did not so inform Peters. It was during the subsequent con-versation with Peters (after October 29) that Peters stated the Union would obtainmore cards, which proposed action, Scheidt testified, was agreeable to him at thetime. Sometime in November Scheidt informed Peters he would be unable to con-tinue to follow their earlier agreement, and he testified that, "The discontinuance ofthe agreement occurred at my insistence for various reasons."If the foregoing evidence is considered as an attack on the amendment of thecertification,it is immaterial for a number of reasons.First,itwas not called tothe Board's attention by Respondent,and no excuse is advanced here for its failureto do so. Second,the evidence which Respondent adduced was in conflict as towhether the Union failed to submit proof of majority. Third, Respondent notifiedtheUnion that for various (undisclosed) reasons it was withdrawing from thearrangement prior to the opening of the new store and at a time when the Union,to Respondent's knowledge, was continuing to produce cards to establish a majority.I therefore conclude and find on the entire evidence that the certification andthe contract created a presumption of the Union's continuing representative statusand that the evidence which Respondent adduced was insufficient to overcome thatpresumption and to establish that the Union no longer in fact represented a major-ity of Respondent's employees.C. The evidence concerning the unfair labor practices1.TheSherman statement;the Jacobson speechPaul Bush testified that shortly before the new store opened (November 1963),WayneSherman,assistant store manager,commented to him that so far as he wasconcerned, there would be nounion inthe new store. Sherman did not deny thattestimony.3On November 14, Mileford E. Jacobson,regional personnel director,made aspeech at two different assemblies of Respondent's employees at the new store. Thespeeches ran from 30 to 35 minutes, and though the testimony was in conflict as towhether Jacobson read his speech,4the preponderance of the evidence is that hefollowed,with some interpolations and changes,a written draft which was receivedin evidence after Jacobson was examined extensively onvoir direconcerning certainnotations thereon and concerning his deviations from the text.Furthermore theconflicts in the testimony related chiefly to statements which,though strongly anti-union,were not independently violative of Section 8(a)(1) (i.e., references to unioncorruption and to Hoffa and other union representatives as racketeers,crooks, etc.,who were driving big Cadillacs), and to others which are not assigned as violativeof the Act.I therefore find that in delivering the speech Jacobson followed the written textwith such deviations therefrom as he testified to onvoir direexamination by theGeneral Counsel.As the General Counselassignsno specific statement as violative of the Act, Iquote below from the Union's brief the excerpts which it relies upon and its conten-3 Other testimony was offered concerning two other statements by Sherman which felloutside the 10(b) period. One related to a conversation in August with an applicant foremployment in which Sherman stated there would not be a union in the new store Concern-ing the latter testimony, Sherman admitted that when applicants asked him whether theUnion would be in the new store, his reply was to the effect that to the best of his knowledgethere would not be one and that he had been so advised by Respondent's Chicago office.S Jacobson's script was on a podium, the top of which tilted toward him and away fromthe audience, and Jacobson endeavored to give the impression so far as possible that he wasspeaking extemporaneously. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions thereon, together with a fuller recital in the footnotes of Jacobson's remarkson some points:"I know, absolutely and without question, that in the long run the unionhas not benefitted, I repeat, has not benefitted the people it supposedly repre-sents." The Employer then "firmly opposed" the Union and in the next para-graph referred to the "new and really wonderful Company benefits," includingthe new savings plan, the insurance plan, the retirement plan, the extendedvacation plan, and "all of the wonderful benefits and personnel policies."Jacobson emphasized that the new benefits were provided by the Companyand "your company alone devised, put in to effect, and will pay for the increasedbenefits."Jacobson referred to the $5 union dues as a "serious disadvantage" and sug-gested depositing the money in a savings plan . .Jacobson pounded home his theme that the Union only wanted the employ-ees'money and would do nothing for them. Remember that the new store hadjust opened and on page one Jacobson told the employees that this was his firstvisit to the store; on page 4 he stated, "many of you made it clear to me and toMr. Emmons, and to others, that if a union comes to the Rome store youwould resign rather than be forced to join."Jacobson remarked that unions cause reductions in force in some stores ....Jacobson said, "there is no difference between the Company's fringe benefitsand programs between those stores that are unionized and those that are not." 6The Union also cites Jacobson's testimony that following the first speech severalof the employees asked how to get their union cards back, that he told them to senda registered letter to the Union, and that because of those inquiries he inserted inhis second speech a reference to those facts.2.The no-solicitation ruleThe complaint allegations are directed at Gallup's statements concerning Respond-ent's no-solicitation rule as made in a meeting with union representatives on Febru-ary 28, 1964, and at the interpretation of the rule as expressed by one Barry Taintorin a restaurant incident on March 6. Gallup's comments were made in respondingto a complaint by Business Representative DePerno concerning an earlier evictionfrom the store of two union representatives whom the Union had sent in to collectdues and to sign up new members.?DePerno testified that Gallup stated in defending the eviction that union repre-sentatives had no right to engage in such activitites "on company property or dur-ing working hours"; that he in turn contended that if the representatives could nottalk to employees in the store, they should be allowed to talk to them during lunchhour or during coffee breaks in areas other than the store; and that Gallup repliedthat the representatives could not engage in solicitation at any time or at any place,The language upon which the latter assertion is based is as followsIt is true that unions in some stores have created serious economic difficulties and op-eration problems for that individual store, and normally when any store has excessiveoperating costs the result is reduction in force . . . . As we mentioned above, when astore gets into operating difficulty caused by higher payrolls than it can reasonablysupport, there are only three choices. Namely, operate at or near a loss, close the store,or reduce the payroll through reductions in force In most eases the latter course ofaction is the only one available to any company,whether theseis a union or note Jacobson's text contained the following particularizationThe overtime provisions are exactly the same, the rest periods are exactly the same,you are paid for jury duty , funeral pay is exactly the same Ten percent employeediscounts are the same every place. The number of paid holidays are identical. Thepaid N acation benefits are identical The group insurance program is exactly the same ;the retirement plan ; the savings plan. We work on a five day week basis. Special rateson auto insurance are the same . . . .That was apparently the language which one of the General Counsel's witnesses inter-preted as meaning that Jacobson said the contract "didn't give us any benefits that theCompany hadn't already given."4The eviction incident is not alleged as a violation presumably because DePerno admittedthat his representatives were talking to employees on working time when they were orderedoff the premises. MONTGOMERY WARD & CO.375i e., that there was an absolute rule against solicitation at any time on companyproperty. Testimony by DePerno's assistant, William A. Belden, was fully corrobora-tive of the foregoing.Gallup testified, however, that he explained that the new store observed a no-solicitationrule from its openingunder which Respondent did not allow anyone totalk to or solicit employees in the public sales area of the store or to discuss mat-ters of that nature while the employees were on their working time in that area. Histestimony concerning the application of the rule was as follows: no solicitation wasallowed by members of organizations of any employees at any time in the publicsales area (of which the restaurant was considered to be a part). The employeeswere informed that they could not participate in any solicitation program whenworking on scheduled time, though it was realized the Company had no jurisdictionover the employees when on theirown time.There were no restrictions concerningthe use of the restaurant area by the employees, who were entitled to use the facil-ities alongwith the general public. Gallup testified that he did not put the rule inwriting; and although Respondent issued ' and distributed to its employees writtenrules in considerable number governing employee conduct, such rules contained noreference to a no-solicitation rule.The restaurant incident also threw further light on the credibility issue and on themanner in which Respondent enforced its rule. Marion Premo, an employee, andFrancis Lentini, recording secretary of the Union, testified that in March they werehaving coffee in the lunchroom after Premo had punched out at 6 p.m. and thatSupervisor Barry Taintor 8 approached and told them that they were not to discussunion business on company time. Lentini denied that they were discussing unionbusiness and informed Taintor that Premo had already punched out and was leav-ing the store and that Lentini had invited here to have coffee. Taintor insisted never-theless that they were not permitted to discuss the Union on company property atall and that they would have to leave if they were going to discuss it further.Lentini's testimony was closely corroborative of Premo's. She added that Taintormade the statement that no one was supposed to talk union on Montgomery Wardproperty and if theywanted todo so they would have to leave the premises. Tain-tor was not called as a witness.On March 18, Gallup, in replying to the Union's letter of February 14, whichcomplained of the eviction incident, stated the no-solicitation rule in terms whichaccorded with his testimony.3.Discontinuance of the 15-percent discount dayThough the contract provided for a flat 10-percent discount on all employee pur-chases, there is no dispute that for 6 or 7 years through 1963 Respondent also reg-ularly allowed the employees at the Rome store (and elsewhere) a 15-percentdiscount on all merchandise purchased on a single designated date around Thanksgiv-ing. Store Manager Gallup testified that the granting of the discount was pursuant tonotice received from the Respondent's regional office in Baltimore and that in mid-November 1964, no word having been received, he notified the employees at a reg-ular store meeting that there would not be a 15-percent discount day.Donald Peters, who as chairman of Teamsters' Council participated in contractnegotiations, testified that the, subject of employee discounts was one which wasinvolved in the 1963 negotiations for contract changes and that the Union proposedthat a 20-percent discount be allowed employees on all their purchases. The Com-pany did not agree, and the result ultimately was that there was no change in thediscount policy from the previous contract. Peters testified further that there werediscussions of the Union's discount proposal during which the Company, in anattempt to reach an agreement on the question, stated that it would not agree to a20-percent discount but would continue its old policy in effect and that it expectedto continue the discount.Richard C. Scheidt, Respondent's labor relations director, testified that initiallythe Company's position was that it would continue the flat 10-percent rule but thatthe Union was later told that although the Company would not liberalize that policy,certain exceptions could be expected in the way of special discounts for promotional8 Though Respondent denied by answer that Taintor was a supervisor, undenied testi-mony by Grace Dominico. an employee in the catalog department under Taintbr, plainlyestablished Taintor's supervisory status. Furthermore, Gallup admitted that Taintor waspromoted to department manager in the new store and that all department managers inthat store were supervisors, with the right to hire and fire and to schedule employees 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes and he referred in that connection to the 15-percent Christmas clearance(which he characterized as the subject matter of this complaint), and to anotherpromotion called W-Days on which the employees in effect received a 20-percentdiscount. Scheidt also referred to the special discount arrangement which the Com-pany was providing at the time for the purchase of automobile tires for personal useand added that he anticipated the Company might offer other promotional schemesfor whatever purpose it deemed appropriate during the contract term. In conclusionhe informed the Union he could make no guarantees other than the flat 10-percentpolicy, with the understanding that the Company would inject, put into effect, andremove any special promotion as it saw fit.Scheidt testified further that the 15-percent discount day was eliminated through-out the country simultaneously and that he had no inquiry or grievance concerningit from the Rome local, though he did receive correspondence from one other Team-sters' local about it. The General Counsel attempted no refutation of that testimony.Also pertinent concerning the discount issue was a provision in the Union's pro-posal that wherever a higher standard or condition of employment existed than thatrecognized in the contract, such conditions would be formalized in writing within 6months of the effective date of the proposal. The testimony of Peters and Scheidtwas in direct conflict as to whether agreement was reached, but not reduced to writ-ing, that if a local union felt that it had an existing practice which was more bene-ficial than the contract, it would notify Scheidt and if agreement was reached foracceptance of the better conditions, then separate letters of understanding would beexchanged, though not becoming an immediate part of the contract. Scheidt testi-fied that he heard from some three or four different local unions concerning morebeneficial conditions but that Rome was not one of them.Finally it is to be noted that on November 14, 1963 (after the negotiations hadended), Jacobson, in enumerating employee benefits in the best possible light,informed the employees that the 10-percent discount was the same at all stores, andhe made no reference to any special discounts at Rome or elsewhere.Resolving the foregoing credibility conflicts, I conclude and find that the evidenceas a whole as summarized above tends to support and corroborate Scheidt, whoseversion I accept and credit.4.The settlement agreementOn December 16, 1964, the Regional Director approved a settlement agreementwith Respondent (the Union not joining) of the matters involved in Cases 3-CA-2311 and 2379, and Respondent posted under date of January 12, 1965, a formalnotice to its employees of that settlement. The notice contained in addition to abroad clause assuring employees of their Section 7 rights, a paragraph assuring themthat Respondent would not derogate the rights of the Union to bargain collectivelyon behalf of employees in an appropriate unit and the following more specificprovisions:WE WILL NOT promulgate or maintain in writing or verbally any rule restrict-ing solicitation or other legal activities by our employees on behalf of any labororganization or against any labor organization on our employees'own time andin nonpublic parts of our premises.WE WILL NOT refuse to deduct and transmit to the above-named labor organi-zation any dues required to be checked off from employees'wages in accord-ance with voluntary authorizations,nor will we announce to employees ourdecision to refuse to deduct and transmit such dues.-WE WILL transmitto the above-named labor organization all dues and ini-tiation fees already deducted from employees'wages andnow held by us.WE WILL NOTunilaterally change any terms or conditions of employmentwithout bargaining collectively with the above-named labor organization.WE WILL NOTadvise our employees that if a union deauthorization electionis successful dues will be refunded to them.WE WILL NOT in any manner make any promises of benefit to employees inorder to influence their vote in any election to be conducted by the NationalLabor Relations Board.Simultaneously with the posting of the settlement notice Respondent also postedon the same bulletin boards the following notice to all employees over the signatureof Store Manager Gallup:This week, in Washington, D.C., the Appeals Branch of the National LaborRelations Board removed the last obstacle in the way of the "no union shop" MONTGOMERY WARD & CO.377electionwhich the majority of you employees sought so long ago. As youknow, Local 382 has been making every possible frantic effort to block thiselection, thereby denying you the right to a voice in your ownunionaffairs.WhileI feelvery strongly that you should have been allowed to exercise thedemocratic privilege of determining whether you must continue to pay a sub-stantial portion of your hard-earned wages to the Union, I can understandtheir efforts to compel you to pay this tax for as long as possible. Faced withthe possibility of dragging this tax-paying period out much further-for as longas two years-the Company agreed to remit to the Union the dues deductedand held in escrow during the past several months. We agreed, under thethreat of prolonging the time for an election, to post a notice to you statingthat we would not make certain efforts to explain to you the effects of voting"Yes" in this election. We do this, in part, because we are certain that you areintelligent enough to see the possibilities yourselves.We do, however, have theobligation and the right, and we will recognize and use them, to answer yourlegitimate questions concerning your legal rights in this matter. We intend alsoto furnish to every employee protection against possible union or employeeintimidation and coercion when you express your lawful opinions and exerciseyour rights in the forthcoming election.We urge you to seek from us theanswers to your questions and to report any instances of attempts to threatenyou or to obstruct your activities.We will make every effort to keep you fully informed of future develop-ments as they occur.Thereafter having found that Respondent failed to comply with the settlementagreement, the Regional Director revoked it and set it aside and issued the con-solidated complaint herein.5.The refusal to remit union dues; the refusal to discharge employeesThe contract contained union-security provisions as alleged in the complaintunder which membership in the Union was required as a condition of employmentof all employees who were members and of all new employees after 30 days ofemployment. The contract also contained a checkoff clause providing that the Com-pany would deduct periodic dues and initiation fees pursuant to valid authorizationssigned by individual employees and that it would remit the funds to the Unionmonthly.Although Respondent held authorization cards from employees of the old store,itmade no dues deductions after the new store was opened until after it receivedthe Board's order amending the certification. It resumed the making of deductionseffective on March 19, 1964, and it transmitted the March collections to the Union.Thereafter though continuing the deductions, it did not remit the funds to the Unionuntil some time in January (as an incident of compliance with the settlement agree-ment). In the meantime on May 18, Gallup posted a notice to all employees asfollows:Pending the outcome of the petition to nullify the obligation to pay dues andinitiation fees to the union, the following practice will be in effect:1.Present employees who have signed check-off authorizations willcontinue to have their money deducted.-2.Present employees who have not made payments for dues or initia-tion to the union or are not otherwise on a current basis must eithertransmit such money to the union or sign a check-off form. In eitherevent, an amount will be computed to make the employee current in theirobligation to the union.3.All the money deducted from the employee's pay by check-off willbe held in a separate account by the Company. It will not be transmittedto the union pending the outcome of the election.If the employees vote to nullify the obligation to pay dues and initiationfees as stated in the contract, the money collected will be returned to theemployees. If the employees vote to continue the present contractual obligationthemoney so held will be transmitted back to the union. . . .On June 10 Union Attorney Hugh J. Beins wrote Respondent referring to thewithholding of the money as "a clear violation of the contract" and requesting thatRespondent waive the procedural steps outlined in the grievance clause so that "thematter may immediately go to an arbitrator." Respondent refused to waive the 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedural steps but stated its willingness to have the matter processed as agrievance.On June 21 and August 3 and 26,Beinsproceeded by letters to invoke successivesteps of the grievance procedure, and on September 24 he wrote Don Peters, oftheUnion, and Attorney Scheidt, of the Company,as the representatives of theJoint Grievance Committee, pursuant to step 4(a).On November 3 Beins wrote Scheidt referring to the prospective Board settle-ment and stating that the Union would not agree to any settlement which did notinclude the provision for transmittal of the dues money to the Union. On Novem-ber 23 Beins again wrote Peters and Scheidt as the Joint Grievance Committeeinquiring when the Committee would hear the case.Testifying as a witness, Beins admitted that he learned later that the Committeementioned or discussed the grievance at a meeting in Miami in February 1965, andthat prior to that time Peters informed him the grievance would not be processedany further because the Company had transmitted the dues pursuant to the Boardsettlement agreement.Beins testified the transmittal of funds was made around thefirst week in January, but he would not acknowledge that the grievance was resolvedbecause the Union had demanded 6-percent interest on the money and the settle-ment did not provide for interest. Beins agreed, however, that after the money waspaid the only issue under the grievance was the question of interest.Peters testified that the grievance was on the agenda of the Committee, that thecase was heard in February 1965, and that both sides at that point stated that inall probability the point was being settled by the Board. No decision was renderedand nothing further was done concerning the grievance.There is no dispute under the evidence that beginning on March 25 and April 15,1964, the Union made a number of written and oral requests that Respondent dis-charge employees who had not become members of the Union pursuant to theunion-shop provisions of the contract,nor isthere dispute that Respondent nevercomplied with those requests. It claims first an oral waiver of the contract pro-visions, and that contention can be accepted for the period ending December 15,1964, for the complaint claims a violation only on and after that date. I find, how-ever, contrary to the testimony of Assistant Store Manager Sherman that therewas no waiver on or after December 15, but that to the contrary the Union repeat-edly insisted, orally and by letters dated January 17, February 6, and April 10,1965, that Respondent discharge employees who had not joined the Union pursuantto the contract.9D. Concluding findings1.Section 8(a) (1) statementsSherman's statement to Bush that there would be no union in the new store isproperly to be viewed in the light of Sherman's admission that it was his practicetomake similar statements to applicants for employment(as far back as August)and the further fact that until a few days before the formal opening of the newstore,Respondent was pretending to go through the motions of complying with thePeters-Scheidt agreement under which the issue of the Union's status was an openone. Though I therefore conclude and find that Sherman's statement was inde-pendently violative of Section 8(a)(1), it is equally important as essential back-ground to Jacobson's speech, for it was manifest from Sherman's statements thatdespite Respondent's pretensions until the virtual eve of the store opening, it hadno intention of according the Union further recognition regardless of what theagreed card check might finally show.We turn then to the speech itself.The complaint alleges that by Jacobson's speech Respondent requested andencouraged employees to deal directly with it rather than seeking representationthrough the Union at a time when the Union was the exclusive bargaining repre-sentative of the employees and that it promised the employees economic and otherbenefits if they refrained from becoming or remaining members of the Union orgiving any assistance to it.B Sherman's testimony of waivers allegedly made by Paul Bush, secretary-treasurer of theUnion, was flatly denied by Bush on rebuttal, and the repeated contemporaneous writtenrequests supported Bush's denial that any waiver was made after the meeting about thematter on December 15 Indeed, Sherman finally admitted that he had no discussion ofthe matterfollowing the Union's last written request of April 10, 1965. MONTGOMERY WARD & CO.379This speech must be viewed of course in the light of the circumstancesexistingat the time, i.e., that the Union was the certified and contractual representative ofRespondent's employees and that only a few short days before Respondent hadwithdrawn for undisclosed reasons from an agreement under which the Union wascontinuing to submit additional membership cards from employees. In thatsettingJacobson's speech was an outright disavowal of its contract and an attempt toundermine the loyalty of the employees to their bargaining representative.Though arguing that Respondent's refusal to recognize the Union at the time ofthe relocation of the store constituted in itself a refusal-to-bargain violation, theGeneral Counsel concedes that such violation was considered as rendered moot bythe Union's motion to amend the certification, but the General Counsel contendsthat such,mootness did not extend to the Section 8(a)(1) effects of Respondent'sconduct. Finding that contention to be wholly sound, I conclude and find that byJacobson's speech Respondent sought to encourage the employees to deal directlywith it rather than through their bargaining representative, to the disparagement ofthe Union and the collective-bargaining process, and held out promises of benefitsto accomplish its purpose.Montgomery Ward and Co.,154 NLRB 1197;Mont-gomery Ward & Co., Inc.,155 NLRB 482.Newberry Mills Inc.,141 NLRB 1167,1169, 1170;Nickey Chevrolet Sales, Inc.,142 NLRB 23, 25-26;George E. LightBoat Storage, Inc.,153 NLRB 1209.I reject Respondent's contention that the speech was given "at a time when bymutual consent the Union was not the exclusive bargaining representative of theemployees."Not only did Peters contend(asRespondent'switness under rule43(b), F.R.C.P.), that the Union had established majority status, but the evidenceisundisputed that Scheidt suddenly withdrew from the card-check arrangementwhen to his knowledge and with his acquiescence the Union was continuing tosubmit additional cards. See sectionB, supra.2.The no-solicitation ruleThough there was a credibility issue concerning Gallup's February28 statementof the no-solicitation rule, there was none concerning Taintor's interpretation andapplication of the rule, which was in accord with the DePerno-Belden testimonyof Gallup's promulgation of the rule. That the rule was in fact an absolute prohibi-tionwas plain from the undenied testimonyconcerningthe restaurantincident,particularly from the fact that though Taintor was assured both that Premo hadpunched out and that the conversation did not concern union matters, Taintorinsistednevertheless that they could not converse on Respondent's property at all.To contend that the restaurant was considered to be a part of the public salesarea does not avail Respondent for Premo and Lentini were as much entitled underthe circumstances at the time to patronize the restaurant as any other members ofthe generalpublic.Indeed,as Gallup conceded, there were no restrictions on theuse of therestaurant areaby employees on their own time.I therefore credit the testimony of DePerno and Belden, and I conclude and findthat on February 28 and on or about March 6, Respondent orally announced andpromulgated an unlawfully broad no-solicitationrulewhich prohibitedallunionsolicitation activities on Respondent's premises, in violation of Section 8(a)(1).3.Discontinuanceof the 15-percent discount dayUnder the testimony of both Peters and Scheidt the negotiations concerning dis-counts related directly tothe contract clause which provided for a 10-percent dis-count onallemployee purchases,with the Union proposing that that figure beincreasedto 20 percent. Existing contracts (with some 60-odd locals) contained noreference to other special discounts which Respondent from time to time unilaterallyallowed, and the record did not establish that the Union either in the past or duringthe 1963 negotiations ever requested Respondent to bargain about them or objectedto Respondent's actionin granting them. Indeed, Scheidt's credited testimony showedthat in the latternegotiationsRespondent reserved the right to make exceptions (asithad in thepast) for various promotional purposes and that the Union acquiesced(as it had in the past).This is therefore not a case which calls for application of the waiver principle forthe Union made no demand or proposal concerning the allowance of special dis-counts and it acquiesced in Respondent's action that it proposed to continue to putinto effect and to remove any special promotion discount as it saw fit. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsofar as the issue on the "higher standards" clause is concerned, I have creditedScheidt's testimony that Local 382 did not, as understood during the 1963 negotia-tions, notify Respondent that it was claiming the 15-percent discount day as a morebeneficial condition.The issue is, of course, whether Respondent's action vis-a-vis the Rome employeeswas calculated to interfere with, restrain, and coerce them in the exercise of theirSection 7 rights. But the action applied to all of Respondent's stores, including the60-odd at which Teamsters had contracts, and the record does not establish thatthe issue was raised elsewhere. Thus the Union's action here appeared to be nomore than an afterthought, the assertion of a makeweight claim to support its over-all charges. In any event it cannot be found on the present record that the GeneralCounsel established by a preponderance of the evidence that Respondent's action as itapplied to the Rome store was calculated to interfere with, restrain, and coerce theemployees there within the meaning of Section 8 (a) (I).4.Repudiation of the settlement agreementThe text of Respondent's notice posted simultaneously with the settlement noticemade clear to the employees not only that Respondent's assent to the settlement wasmost grudgingly given but also that the required compliance steps would be asgrudgingly taken. For example, Respondent informed the employees that it was"under threat" that it agreed to post the settlement notice and to refrain from theconduct described in it. Indeed the notice as a whole manifested to the employeesnot full, but qualified, acceptance of the obligations expressed in the settlementnotice, for the notice showed plainly that Respondent was attempting to negate theeffectiveness of the settlement agreement and to alter the impression the settlementnotice was intended to achieve. Though I conclude and find that the notice violatedboth the spirit and the letter of the settlement agreement,Carolina Mirror Corpo-ration,123 NLRB 1712, 1713, 1732, it was in any event "a patent effort to mini-mize the effect of the Board's notice."Bangor Plastics, Inc.,156 NLRB 1165.I therefore conclude and find that such derogation of the intent of the settlementnotice violated and repudiated the settlement and that by such conduct Respondentinterferedwith, restrained, and coerced employees within the meaning of Section8(a) (1). I find further that the settlement agreement was also violated by-Respond-ent's subsequent unfair labor practices as found in the next sections.5.The refusal to remit duesThe failure to remit the dues was a matter which the Union treated from thebeginning as a mere breach of contract, for the remedying of which it invoked thevarious steps of the grievance procedure up to step 4(a) where it became the sub-ject of consideration and discussion before the Joint Grievance Committee of unionand management representatives. Though no formal action was taken by the com-mittee, it informed the Union in February 1965, that the grievance would not beprocessed any further because the Company had transmitted the dues pursuant tothe settlement agreement.There is no claim that the committee did not fairly and fully consider the griev-ance, which it apparently considered as fully settled, and the Union did not seekarbitration concerning the item of interest which Beins admitted was all thatremained of the grievance.On this record I find it unnecessary to consider whether the mere failure to remitthe funds constituted an unfair labor practice, for I find that the Union pursued thematter as a breach of contract through the grievance procedure to a, point where itacquiesced (albeit grudgingly, no doubt) in the Joint Committee's decision that thematter had been resolved for all practical purposes by the payment of the moneyunder the settlement agreement. Cf.The Flintkote Company,149 NLRB 1561.Respondent's announcement to the employees, however, stood on an entirely dif-ferent footing. Thus Respondent was committed by the contract to remit to theUnion the dues and fees which it had deducted under signed authorizations fromthe employees. Whatever effect the outcome of an election on the union shop deau-thorization petitionmight have had on Respondent's obligation to continue thecheckoff as such, it is plain that the mere pendency of the petition did not relieveRespondent of its duty to remit monthly all dues which it had checked off. Nordoes Respondent suggest how an unsuccessful outcome (to the Union) would havevoided retroactively dues collections which had been made prior to the electionunder valid, unrevoked authorizations. MONTGOMERY WARD & CO.381Indeed by continuing the checkoff Respondent seemed implicitly to concede thatitwas obligated to honor the authorizations, and it makes no contention here thatitcould properly have ceased to honor them upon the filing of the petition.10 Insuch a setting Respondent's announcement to the employees stood as a naked prom-ise to return to them all dues which it checked off under their valid authorizationsif they should vote against the Union, for the announcement stated explicitly that,"If the employees vote to nullify the obligation to pay dues and initiation fees asstated in the contract, the money will be returned to the employees." Thus Respond-ent sought brazenly to buy the employees with their own money to vote against theUnion in the union shop deauthorization election.I therefore conclude and find that by its said announcement Respondent inter-fered with, restrained, and coerced employees in the exercise of their Section 7rights within the meaning of Section 8(a)(1) of the Act.6.The refusal to discharge nonmembersIn explicit language the proviso to Section 8(a)(3) authorizes employer andunion (under stated conditions, here met) to require membership in the Union "asa condition of employment." InBethlehem Steel Company (Shipbuilding Division),136 NLRB 1500, 1502, the Board held that union-security provisions of the con-tract affected or might affect "wages, hours, and other terms and conditions ofemployment" and that the employer might not act unilaterally with respect to them,and the Board added, "So long as such a contractis inforce, the parties may, con-sistentwith its union security provisions, require union membership as a conditionof employment."The evidence here showed that Respondent persistently refused to honor validunion-shop provisions of the contract expressly authorized by the statute underwhich membership in the Union was required as a condition of employment. Bysuch action Respondent unilaterally changed one of the terms and conditions ofemployment, ignoring the repeated insistence of the Union that it honor its legalcommitment. Indeed, in practical effect Respondent by unilateral action nullified acondition of employment, setting at naught the provision under which the unionmembership was as much a condition of employment as wages, hours, seniority, andother numerous mandatory subjects of bargaining upon which the agreement of theparties is recorded in the contract. Respondent could no more alter legally theunion-security provision by unilateral action than it could, for example, make uni-laterally a mid-term contract modification by reducing contract wage rates, cf.Hut-tig Sash and Door Company, Incorporated,154 NLRB 811, or by unilaterally rais-ing the wage rates of employees, of.Century Papers, Inc.,155 NLRB 358. And, ofcourse, it is now definitively settled that such unilateral action by an employer con-stitutes a refusal to bargain withinthe meaningof Section 8(a) (5) and (d),.U.S. v.Katz,369 U.S. 736.We turn then to Respondent's contention that what is involved here is a simplebreach of contract, a matter which Congress deliberately chose to leave "to theusual processes of the law."Charles Dowd Box Co. v. Courtney,368 U.S. 502, 513.For Respondent argues that the right to discharge cannot exist apart from the con-tract and that the proviso to Section 8(a)(3) amounts only to affording a legal jus-tification for an employer to discharge an employee for refraining from engagingin Section 7 activities.It is true of course that neither Section 8(a) (3) nor the proviso specifically makesitan unfair labor practice for an employer torefuseto discharge an employee forfailure to comply with valid union-security provisions, though a review of the legis-lative history shows that implicit in the congressional debates was the assumptionof the speakers bothproandconthat under the proviso as enacted the union couldrequiresuch a discharge. But to stress Section 8(a)(3) is to place the emphasis atthe wrong place and to ignore the basic theory of the General Counsel's case, which10Though unnecessary to consideration of the present point it is to be noted that thechecking off of union dues and remittance thereof to the union have been held to be a termor condition of employment within the meaning of the Act.Bethlehem Steel Company(Shipbuilding Division),136 NLRB 1500, 1502;United States Gypsum Company,94 NLRB112, footnote7 ; N L R B. v Reed & Prince Manufacturing Company,205 F.2d 131, 136(C.A. 1) cert. denied 346 U.S. 887. It has also been held that the filing of a UD petitiondoes not affectan employer's duty to bargain concerning such termsand conditions of em-ployment.See, e.g.,Perry Rubber Company,133 NLRB225, 228-289;Ideal Roller & Mango-facturing Co.,109 NLRB 282. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDisnot grounded on discrimination to encourage or to discourage union membershipbut on a refusal to bargain through unilateral action which altered a valid contractprovision concerning a condition of employment and a compulsory subject of bar-gaining.Bethlehem Steel Company, supra; U.S. v. Katz, supra;and cf.Huttig Sashand Door CompanyandCentury Papers Inc., supra.By such conduct Respondent engaged in an unfair labor practice within the mean-ing of Section 8(a)(5) and (d).Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(1).2.All employees of Respondent's store at Mohawk Acres Shopping Center, BlackRiver Boulevard, Rome, New York, excluding the store manager, the assistant storemanager, guards, professional employees, and supervisors as defined in the Act con-stitute a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.3.At all material times the Union has been and now is the exclusive representa-tive for the purposes of collective bargaining of the employees in the above unit asprovided in Section 9(a) of the Act.4.Respondent refused to bargain with the Union within the meaning of Section8(a)(5) and (d) on and after December 15, 1964, by unilaterally changing exist-ing terms and conditions of employment in derogation of the Union's status asstatutory representative of its employees by refusing upon the Union's demand todischarge various employees who failed to become members of the Union as requiredby valid union-security provisions of its collective-bargaining agreement.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices I shallrecommend thatitceaseand desist therefrom and that it take certain affirmativeactionof the type which is conventionally ordered in such cases as provided in theRecommended Order below and which I find necessary to remedy and to removethe effects of the unfair labor practices and to effectuate the policies of the Act.Because Respondent's disposition to engage in unfair labor practices is establishedby its violation of the settlement agreement and by its unlawful conduct as foundin other cases(cf.Montgomery Ward and Company,154 NLRB 1197 and 155NLRB 482), I shall recommend a broad cease-and-desist order requiring Respond-ent to ceaseand desist from in any manner interfering with, restraining, or coerc-ing itsemployees in the exercise of their Section 7 rights. I shall also recommendthat Respondent repost copies of the notice to employees which it previously postedpursuant to the settlementagreement.Upon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the Act, I hereby issue the following:RECOMMENDED ORDERMontgomery Ward & Co., Incorporated, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Informing employees that there will be no union in Respondent's store.(b)Requesting and encouraging employees to deal directly with it rather thanseeking representation through the Union at any time when the Union is the statu-tory collective-bargaining representative of its employees in an appropriate unit.(c) Promising employees economic and other benefits in order to influence theirvote in any election to be conducted by the National Labor Relations Board or toinduce them to refrain from becoming or remaining members of the Union or givingassistance or support to it.(d) Promulgating or maintaining verbally or in writing any rule restricting solic-itation or other legal activities by its employees on behalf of or against any labororganization on the employees' own time and in nonpublic parts of its premises.(e) Informing its employees that if they vote to nullify the obligation to paydues and initiation fees in a union-shop deauthorization election, their dues and feeswill be returned to them. MONTGOMERY WARD & CO.383(f)Posting any notice to its employees which repudiates or violates any settle-ment agreement approved by the Board or which violates or attempts to alter ornegate the meaning of the "Notice to Employees," the posting of which is requiredbelow.(g)Refusing to bargain with the Union by unilaterally changing existing termsand conditions of employment in derogation of the Union's status as statutory rep-resentative of its employees, by refusing to discharge upon the Union's demandsemployees who fail to become members of the Union pursuant to valid union-security provisions of its collective-bargaining contract.(h) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist State andCounty Chauffeurs,Warehousemen, and Allied Workers, Local Union No. 382,affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing or to engage in concerted activities forthe purpose of collective-bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Recognize the Union as the exclusive bargaining representative of its employ-ees in the appropriate unit herein found and honor upon the Union's demand allunion-security provisions of its collective-bargaining agreement with the Union.(Hyde's Super Market,145 NLRB 1252, 1253, enfd. 339 F.2d 568 (C.A. 9).)(b) Post in its offices and store at Rome, New York, copies of the attached noticemarked "Appendix," and repost the "Notice to Employees" which was required tobe posted as an incident of the settlement agreement." Copies of said notices, to befurnished by the Regional Director for Region 3, after being duly signed byRespondent's representative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days thereafter, in con-spicuous places, where notices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 3, in writing, within 20 days fromthe receipt of this Decision, what steps Respondent has taken to comply herewith.12"In the event that this Recommended Order is adopted by the Board, the words, "aDecision and Order" shall be substituted for the words, "the Recommended Order of aTrial Examiner" in the notice. If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals Enforcing an Order" for the words"a Decision and Order."12 In the event that this Recommended Order is adopted by the Board, this provision shallbe modified to read : "'Notify the Regional Director for Region 3, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT inform employees that there will be no union at our store.WE WILL NOT request or encourage our employees to deal directly with usrather than seeking representation through the Union at any time when theUnion is the statutory collective-bargaining representative of our employees inan appropriate unit.WE WILL NOT promise economic and other benefits to employees in order toinfluence their vote in any election to be conducted by the National LaborRelations Board or to induce them to refrain from becoming or remainingmembers of the Union or giving any assistance or support to it.WE WILL NOT promulgate or maintain in writing or verbally any rulerestricting solicitation or other legal activities by our employees on behalf of oragainst any labor organization on our employees' own time and in nonpublicparts of our premises. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTinform our employeesthat if they vote to nullify theobliga-tion to pay union dues and initiation fees in a union-shop deauthorization elec-tion,their dues and fees willbe returnedto them.WE WILL NOT post any noticeto our employeeswhichrepudiatesor violatesany settlement agreementapproved by the National LaborRelations Board orwhich violatesor attempts to alter or negate the meaning of the present notice.WE WILL NOTrefuse to bargainwith the Union by unilaterallychangingexisting terms and conditionsof employmentin derogationof the Union's statusas statutory representativeof our employeesby refusingto dischargeupon theUnion'sdemands employees who fail to become members of the Union pur-suant tovalidunion-security provisions of our collective-bargainingcontractwith the Union.WE WILLNOT in any manner interferewith,restrain,or coerce our employ-ees in the exercise of their right to self-organization to form, join, or assistState and County Chauffeurs,Warehousemen,and Allied Workers, Local UnionNo. 382, affiliatedwithInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpersof America,or any other labor organization, tobargain collectively through representatives of their own choosing or to engagein concerted activitiesfor the purposes of collective bargainingor other mutualaid or protection or to refrain from any or all such activities,except to theextent that such right may be affectedby anagreement requiring membershipin a labor organization as a condition of employment as authorizedby Section8(a)(3) ofthe Act.WE WILLrecognize the Union as the exclusive bargaining representative ofour employees in the appropriate unit as found in the Decisionand will honorupon the Union'sdemand all union security provisions of our collective-bargaining agreement with the Union.All ouremployees are free to become or remain members ofthe above-namedUnionor any other labor organization or to refrain therefrom,except to the extentthat such right may be affectedby anagreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3) ofthe Act.MONTGOMERYWARD & CO., INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or coveredby anyother material.If employees have any question concerning this notice or compliance with its pro-visions,theymay communicate directly with the Board'sRegionalOffice, FourthFloor,The 120 Building,120 DelawareAvenue,Buffalo,New York 14202, Tele-phone 842-3112.Rheingold Breweries,Inc.andSalesmen's Division,Local 153,Office and Professional Employees InternationalUnion, AFL-CIO, Petitioner.Case 2-RC-14333.December 27, 1966DECISION ON REVIEW AND DIRECTION OF ELECTIONOn June 28, 1966, the Regional Director for Region 2 issued aDecision and Order in which he dismissed the petition on the groundthat no question concerning representation existed in the requestedunit of route salesman, including merchandisemen, employed at theEmployer's Bridgeport, Connecticut, plant. Thereafter,in accordancewith Section 102.67 of the National Labor Relations Board Rules and162 NLRB No. 32.